DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments filed with the written response received on November 29, 2021 have been considered and an action on the merits follows.  As directed by the amendment, claims 1-2, 6, 8, and 12 have been amended; claims 4-5 and 9 have been cancelled; and claim 13 has been added.  Accordingly, claims 1-3, 6-8, and 10-13 are pending in this application, with an action on the merits to follow regarding claims 1-12.
Drawings
The drawings are objected to because a new drawing was submitted on November 29, 2021 however is it unclear what the drawing is of as it is a collection of black and white photographs, does not have a figure number, and is not labelled as “Replacement Sheet” or “New Sheet”.  Therefore, this appears to be an error and Examiner has not entered the drawing and labelled it as “DO NOT ENTER”.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate 
Claim Objections
Claims 1, 6, and 12 are objected to because of the following informalities: 
Claim 1, line 45 recites, “so they can be wrapped…” and it should be clarified what is meant by “they”;
Claim 1 has an (.) in the middle of the claim at line 48;
Claim 1 as insufficient antecedent basis as it recites for the first time “the neck” in line 54, “the back” in line 54, “the chest” in line 56, “the waist” in line 58, “the thighs” in line 61, and “the other” in line 64.  There is insufficient antecedent basis for these limitation in the claim and Applicant should amending to recite, “a” or “an” the first time a structure is introduced;
Claim 1, lines 52-53, recites, “wherein the indentation is open to fit left and right shoulder outer portions, wherein the indentation is open to fit left and right shoulder outer portions” thereby repeating the same limitation;
Claim 6 is grammatically incorrect as it recites, “wherein there the left-side attachment piece comprises two buttonholes forming a part of the left passage”;
Claim 12 depends from claim 4, but claim 4 has been cancelled, and claim 12 should depend from claim 1.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 12 (and claims are 2-3, 6-8, 10-11, and 13) rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 is indefinite as it recites, “the right-hand and left-had attachment areas” in line 31 and “the right-hand attachment area” and “the left-hand attachment area” in lines 35-36.  As right-hand and left-hand attachment areas were not previously recited, it is unclear if these are additional structures or if these should be referring to the “right attachment area” and “the left attachment area”.
	Claim 12 is indefinite as it recites, “wherein the length separating the right attachment area and the left attachment area is comprised between 72 cm and 75 cm.”  As claim 1 recites, “wherein the right-hand and the left-hand attachment areas are 
Examiner Notes
	In order to overcome the objections and rejections above, Examiner respectfully suggests amending the claims as follows:

1. (Currently Amended) A convertible garment wearable in several configurations of wearing by an individual user, the garment defined by a symmetric longitudinal plane, a front, a back, a left and a right, the garment comprising: 
- a front panel and a back panel bound together at an intermediary area by a left shoulder junction and a right shoulder junction located on a left side and a right side of a central aperture respectively, with an indentation extending from a front side of the central aperture, the central aperture having an edge and the front panel and back panel having each a left lateral border and a right lateral border, 
- a lash comprising a central section fixed on the edge of the central aperture but not on the edge of the indentation, and two free sections, each extending from a respective left side and a right side of the central section, 
- the garment being deprived of a stitching connection joining the left lateral border of the front panel to the left lateral border of the back panel, and deprived of a stitching connection joining the right lateral border of the front panel to the right lateral border of the back panel, 

- a left-side attachment piece forming a link between the front panel and the back panel at a left attachment area,
wherein each of the left-side and the right-side attachment pieces having a first end portion sewn to the front panel forming a first seam and a second end portion sewn to the back panel forming a second seam, and a free intermediate portion with allows some freedom of movement of the front and back panels therebetween,
wherein the right
wherein the right,
wherein the edge of the central aperture, excluding the indentation, exhibits a developed length denoted LD, wherein said developed length LD is comprised between 60 cm and 100 cm,
wherein an edge of the indentation exhibits a developed length denoted LF, wherein said developed length LF is comprised between 10 cm and 25 cm, 
wherein each of the two free sections of the lash measures at least 40 cm so the two free sections can be wrapped around the user's body, 

- a tunic configuration, with the two free sections of the lash knotted either at the front of [[the]] a neck or at [[the]] a back of the neck of the user, 
- a poncho configuration with bare shoulders, wherein the indentation is open to fit left and right shoulder outer portions,
- a backless dress configuration, wherein the central aperture encompasses [[the]] a chest of the user, with the two free sections of the lash knotted at the back of the neck of the user, and 
- a skirt configuration, wherein the central aperture encompasses [[the]] a waist of the user, wherein the two free sections of the lash are knotted in front of orAttorney Docket No. 28944/50496(PA TENT) behind the waist of the user, wherein the left-hand and the right-hand seam connections fall outside [[the]] thighs of the user, 
and the garment can be worn further in: 
- an asymmetric configuration, wherein the garment covers one shoulder of the user but not [[the]] another of the user, wherein the indentation is completely open, with the two free sections of the lash knotted at the back of the neck of the user, or 
- a sarouel configuration, wherein the left-hand and the right-hand seam connections locate between the thighs of the user, wherein the two free sections of the lash are knotted in front of or behind the waist of the user.  

6. (Currently Amended) The garment according to claim 2, wherein 

12.  (Currently Amended) The garment according to claim [[4]] 1, wherein the distance K separating the right attachment area and the left attachment area is comprised between 72 cm and 75 cm. 

Allowable Subject Matter
Claim 1-3, 6-8, and 10-13 would be allowable if rewritten or amended to overcome the claim objections and claim rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is an examiner’s statement of reasons for allowable subject matter: The claims are allowable over the prior art of record as none of them, alone or in combination, disclose a garment with a front panel bound to a back panel at the shoulders between a central aperture with an indentation and a lash fixed to the edge of the central aperture but not the indention, the front and back panels having left and right lateral borders where the panels are not stitched to each other, the garment having left and right attachment pieces linking the front and back panels at left and right attachment areas, each attachment piece seamed at a first end portion to the front panel and seamed at a second end portion to the back panel, with a free intermediate portion therebetween.  The closest prior art is Burda (https://www.burdastyle.com/projects/32011-caftan-with-tie-bands/instructions/2), Younghusband (US 2698944), and Macrides (US RE24461).  Burda does not teach a lash fixed to the edge of the central aperture but not the indention and the garment having left and right attachment pieces linking the front and back panels at left and right attachment areas, each attachment piece seamed at a first end portion to the front panel and seamed at a second end portion to the back panel, with a free intermediate portion therebetween.  Younghusband teaches the lash fixed to the edge of the central aperture but not the indention, but does not teach the garment having left and right attachment pieces linking the front and back panels at left and right attachment areas, each attachment piece seamed at a first end portion to the front panel and seamed at a second end portion to the back panel, with a free intermediate portion therebetween.  Macrides teaches left and right attachment pieces linking the front and back panels at left and right attachment areas, but does not teach each attachment piece seamed at a first end portion to the front panel and seamed at a second end portion to the back panel, with a free intermediate portion therebetween. Modifying Burda, Younghusband, or Macrides to have the claimed structure would be hindsight reconstruction based on Applicant’s own disclosure, therefore the claims are allowable.

Response to Arguments
Applicant’s arguments, filed November 29, 2021, with respect to the 35 USC 103 claim rejection have been fully considered and are persuasive in light of the amendments to the claims.  The prior art rejections of the claims have been withdrawn. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEATHER MANGINE, Ph.D. whose telephone number is (571)270-0673. The examiner can normally be reached Monday-Friday 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup can be reached on 571-272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/HEATHER MANGINE, Ph.D./Primary Examiner, Art Unit 3732